Citation Nr: 1030338	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for varicose veins of the left leg.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for varicose veins of the right leg.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.  

4.  Entitlement to an initial compensable disability evaluation 
for erectile dysfunction.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1971 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case is currently in receipt of service 
connection for hypertension (separate from service-connected 
hypertensive cardiovascular disease), varicose veins in the 
bilateral lower extremities, and for erectile dysfunction.  He is 
in receipt of separate 40 percent evaluations for varicose veins 
of each extremity, a 10 percent evaluation for hypertension, and 
a noncompensable evaluation for erectile dysfunction.  He 
contends, in essence, that these disabilities are of a greater 
severity than what is contemplated in the current evaluations.  
Before any resolution can be made on these matters, further 
evidentiary development is required.  

Regarding the Veteran's service-connected varicose veins, the 
Board notes that the last venous examination of the lower 
extremities was in July 2006.  This is over four years ago, and 
the Veteran has continuously asserted that his condition has 
grown more severe since the time of this examination.  
Specifically, in writings submitted to VA, he has stated that his 
eczema associated with the varicose veins is a "constant pain" 
for him, and that there are periods of "on and off" flares of 
the condition.  VA clinical and examination reports do show that 
the Veteran has edema, which has not been shown as ulcerative or 
board-like in the 2006 examination.  Despite these findings, the 
Veteran's continuing allegations of a worsening in pain and in 
the type of presentation of his edema, the Board is of the 
opinion that more current findings are necessary before a final 
rating can be obtained.  In claims for an increase in rating, the 
severity of the service-connected condition is the principal 
issue for VA adjudicators to determine.  Thus, it is imperative 
that current medical findings be obtained so that the Veteran's 
disability picture can be accurately reflected in the record.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment 
of the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

With regard to the claim for hypertension, the Veteran was last 
examined in July 2006.  He has, since that time, maintained that 
his symptoms have grown in severity, to include episodes of 
light-headedness, and has asserted that the 2006 blood pressure 
readings do not accurately reflect the current state of his 
disability.  Indeed, he asserts that his blood pressure is 
"uncontrolled," even with medication, and has expressly 
indicated that the condition has grown in severity since his last 
examination of record.  As this is the case, the Veteran will be 
afforded another examination to address the severity of his 
hypertension, with the examiner taking into account the Veteran's 
assertions of worsening symptomatology.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

With regard to the claim for an initial compensable evaluation 
for erectile dysfunction, the Board notes that the Veteran has 
never been afforded a VA examination which specifically addresses 
the severity of this condition.  The condition has been 
diagnosed, and the Veteran is in receipt of special monthly 
compensation; however, the express nature of the erectile 
dysfunction, to include any potential deformation/atrophy of the 
sexual organs associated with condition, has not been expressly 
described in a VA genitourinary examination.  In an effort to 
ensure that VA adjudicators have before them an accurate 
disability picture, this condition will also require a 
comprehensive VA examination addressing severity before any final 
determination can be made with respect to an assigned rating.  

Lastly, the Board notes that the Veteran is in receipt of a total 
disability evaluation based on individual unemployability due to 
service-connected conditions (TDIU).  That is, he is unemployable 
due to the combination of his service-connected conditions.   In 
developing the current claims for an increase, the respective 
examiners should state whether the conditions of varicose veins, 
hypertension, and erectile dysfunction are so unique as to place 
them outside of the norm of what is considered in the rating 
schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If, 
indeed, such unique presentation is found upon examination, the 
examiners should determine if the specific conditions of varicose 
veins in the bilateral lower extremities, hypertension, and 
erectile dysfunction cause any marked interference with 
employment, or require frequent hospitalizations.  If, and only 
if, both conditions are met (a unique disability picture that is 
not contemplated by the rating decision and the specific 
disability causing marked interference with employability and/or 
frequent hospitalization), the claim(s) should be referred to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995)

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Schedule the Veteran for comprehensive VA 
cardiovascular and genitourinary examinations 
to determine the current level of severity 
for service-connected varicose veins in the 
bilateral upper extremities, hypertension, 
and erectile dysfunction.  All necessary 
tests should be conducted, and the findings 
of the examinations should be recorded in a 
report containing a detailed rationale.  
Regarding varicose veins, the examiner should 
consider the Veteran's allegation of edema 
with constant pain, and should note if the 
edema is persistent, board-like, and 
causative of this pain.  Moreover, any 
ulceration and the frequency of such 
ulceration should be noted.  The 
cardiovascular examiner should also fully 
consider the Veteran's contentions of his 
hypertension being uncontrolled, and should 
fully discuss the reported symptoms of light-
headedness associated with this condition.  
With regard to the genitourinary examination, 
the examiner should state whether there is 
any atrophy or deformity associated with the 
Veteran's reproductive organs.  Additionally, 
both examiners should state whether the 
service-connected varicose veins, 
hypertension, and erectile dysfunction are of 
such a unique nature to be outside the norm 
of the usual presentation of the disability 
picture.  If, and only if, this is the case, 
the examiner should determine what impact the 
specific conditions have on employability 
(i.e. not all service-connected conditions) 
and/or if any of these conditions present the 
need for frequent hospitalization. 

3.  If, and only if, the disability is of 
such a unique nature to be outside of the 
norm, and the condition presents a marked 
interference on employability and/or a need 
for frequent hospitalizations, should the 
claim be referred to the Director of VA's 
Compensation and Pension Service for 
consideration of an extraschedular rating.  

4.   After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claims.  If the 
resolution remains less than fully favorable, 
the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond prior to dispatch 
to the Board for final adjudication.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


